Citation Nr: 0908422	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-27 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1968.  The Veteran also served in the Army National Guard 
from January 1974 to June 1989.  

This appeal arises from August and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In his September 
2007 substantive appeal the Veteran limited his appeal to the 
issue of service connection for diabetes mellitus, type II.  

In reviewing the claims folder the Board of Veterans' Appeals 
(Board) noted the RO had previously denied the Veteran's 
claim for service connection for diabetes mellitus in October 
and November 1999 rating decisions.  Effective July 9, 2001, 
VA added Type II, diabetes mellitus to the list of disorders 
for which presumptive service connection based on exposure to 
Agent Orange in service was provided.  See 66 Fed. Reg. 23166 
(2001) (codified at 38 C.F.R. § 3.309(e)(2002).  When a 
provision of law or regulation creates a new basis of 
entitlement to veterans benefits, as through liberalization 
of requirements for entitlement to benefit, the applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to liberalizing law or regulation.  See Spencer 
V. Brown, 4 Vet. App. 283 (1993).  As such, the diabetes 
mellitus claim will be reviewed on a de novo basis, without 
regard to finality.

The veteran, in his February 2007 notice of disagreement, had 
disagreed with the denials of service connection for 
posttraumatic stress disorder, headaches, and hypertension.  
However, in his September 2007 substantive appeal,  and in a 
statement received in February 2008, the veteran withdrew his 
appeal of these issues.  As a consequence, they are no longer 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  Service treatment records do not include any diagnosis of 
diabetes mellitus, Type II.  

2.  The first diagnosis of diabetes mellitus, Type II, 
appears in February 1994 private medical records.  

3.  The Veteran did not serve in the Republic of Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred or aggravated in 
active military service and the service incurrence of 
diabetes mellitus, Type II, may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in July 2005 and October 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
August 2007 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claim.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 
3.309(e)(2008)

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).

Factual Background and Analysis.  The Veteran contends that 
when he was stationed in Okinawa in 1965 as a teletype 
repairman, the machines he worked on all came from Vietnam.  
Most of the machines required cleaning all the mud off of 
them from the field in Vietnam.  He asserts that it is highly 
possible that the mud and dirt he was exposed to while 
cleaning the teletype machines had been exposed to Agent 
Orange.  He believes it contributed to his development of 
diabetes mellitus, Type II.  

The Veteran's service personnel records indicate he served in 
the United States Army from April 1962 to April 1968.  
Beginning in December 1965 he served in Okinawa as a teletype 
equipment operator.  The Veteran does not contend and service 
personnel records do not demonstrate that the Veteran's 
duties ever took him to the Republic of Vietnam.  The Veteran 
enlisted in the Army National Guard in January 1974 and was 
discharged in June 1989.  

On service entrance examination in April 1962 clinical 
evaluation of the Veteran's endocrine system was normal.  
Urinalysis was negative for sugar.  There are no records of 
treatment, diagnosis or complaints of diabetes in the service 
treatment records.  Service separation in March 1968 also 
noted clinical evaluation of the endocrine system was normal.  
Urinalysis was negative for sugar.  On his Report of Medical 
History at separation the Veteran denied any history of 
elevated blood sugars or frequent urination.  

February 1994 records from the Veteran's private physician, 
Dr. R. D., include the first diagnosis of diabetes mellitus.  
Those records reveal the Veteran reported being very thirsty.  
He was waking up during the night to drink water several 
times during the night.  He had also recently lost weight.  
During the last several months he had lost 15 pounds even 
though he had not been trying to lose weight.  Fingerstick, 
revealed an elevated blood sugar of 308.  The private 
physician concluded the Veteran had developed diabetes 
mellitus, Type II.  

The claims folder includes both private and VA medical 
records of ongoing treatment for diabetes mellitus, Type II 
dating from February 1994.  A VA examination in August 1999 
confirmed the diagnosis of diabetes mellitus.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Clearly, the evidence of record includes medical 
evidence of a current diagnosis of diabetes mellitus, Type 
II.  

The question in this case is whether there is any evidence of 
"in-service incurrence."  The Board has considered three 
possible theories of entitlement.  First whether the 
Veteran's diabetes mellitus had its onset in service.  The 
service treatment records do not contain any diagnosis of 
diabetes mellitus.  There are also no symptoms such as 
excessive thirst or frequent urination noted in the service 
treatment records.  The first diagnosis of diabetes mellitus 
appears not only many years after his separation from his 
active duty in the United States Army, but also more than 
four years after he was discharged from the Army National 
Guard.  There is no basis for finding he had diabetes 
mellitus during his active duty in the United States Army or 
that he first had diabetes mellitus during any period of 
active duty while serving in the Army National Guard.  

Second, the Board considered whether there was evidence of 
diabetes mellitus, during the initial post service year.  
There are no records of diagnosis or treatment of diabetes 
dated within one year of the Veteran's separation from the 
service.  

Third, the Board considered whether there was evidence 
demonstrating that the regulations pertaining presumptive 
service connection for diabetes mellitus based on exposure to 
Agent Orange in service are applicable.  In this case, the 
Veteran is not presumed to have been exposed to Agent Orange 
in service.  Although the Veteran served between January 9, 
1962 and May 7, 1975, there is nothing which supports a 
finding that he served in the Republic of Vietnam.  His 
service personnel records do not indicate he served in the 
Republic of Vietnam; rather, they show service in Okinawa, 
Japan.  The Veteran does not contend that he ever served in 
Vietnam.  For that reason the regulations providing 
presumptive service connection based on exposure to Agent 
Orange in service are not applicable.  38 C.F.R. §§ 3.307, 
3.313 (2008).  

Even though the presumptive regulations do not provide a 
basis for service connection the Veteran may still submit 
evidence of both exposure and causation.  See Combee v. 
Principi, 4 Vet. App. 78(1993).  The Veteran asserts that he 
was "secondarily" exposed while cleaning teletype equipment 
while serving in Okinawa.  There is no objective evidence 
which suggests that the veteran was ever exposed to Agent 
Orange.  It is clear the veteran has merely speculated that 
he was exposed to Agent Orange.  He has presented nothing 
which would indicate that he was sprayed with herbicides, 
that he handled herbicides, or that he was otherwise exposed.  
To the extent that the Veteran has presented any argument at 
all, it is that unknown quantities of herbicide residue were 
on teletype machines, which were then sent from the Republic 
of Vietnam to Okinawa for cleaning and repairs, and 
contaminated him.  The Board finds the Veteran's statements 
pertaining to his Agent Orange exposure to be far too 
speculative to substantiate his contention of direct contact 
with Agent Orange during service.  See 38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits].  The Veteran's unsupported 
statements that he was exposed to Agent Orange are not 
credible.  There is no basis for finding that diabetes 
mellitus, Type II, was incurred in service or related to any 
event in service.  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus, Type II.  


ORDER

Service connection for diabetes mellitus, Type II, is denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


